Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the argument and amendments of the applicant. Responses to the arguments of the applicant are presented after the first rejection to which they are directed.  Copending Application No. (16/092496) 20190169436 has been abandoned, so the ODP is withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, o is 0, this is precluded in claim 1, which require o to be >0 to 0.30.
In claim 7, v is 0, this is precluded in claim 1, which require v to be >0 to 0.15.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-10,15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. 20070281242 , in view of Iwasawa et al. EP 1142928, Bradford et al. 20110003249 and Fu et al. 20090123701.
Hu et al. 20070281242 teaches a composition of (HSiO3/2)a(RSiO3/2)b(R1OSiO3/2)c (SiO4/2)f   where R is isopropyl, 2-methyladamantyl, cyclohexyl, 2-hydroxy-3-pinanyl or t-butyl bicyclo[2,2,1]heptane-2-carboxylate; R1 is H; a has a value of 0.3 to 0.7, b has a value of 0.2 to 0.50, c has a value of 0.05 to 0.2 and f has a value of 0.01 to 0.1.   Which simplifies to (HSiO3/2)0.3-0.7(RSiO3/2)0.2-0.5(HO SiO3/2)0.05-0.2(SiO4/2)0.01-0.1 [0029]. R is an acid dissociable group bounded by the formula at [0014], where g can be 0, l can be a linear or branched alkylene group. h can be 0, R5 and R6 can be alkyl, k can be 0, Z can be COOR7, where the leaving group can be t-butyl, 1,1-dimethylethyl or the like [0014-0024].  The silisesquioxane resins disclosed are bounded by the formula (HSiO3/2)a(RSiO3/2)bHSi(OR1)O2/2)c((R1O)xSiO(4-x/2))d(R2SiO3/2)c (SiO4/2)f   at [0012], where a  is 0.2-0.9, b is 0.1-0.8,c is 0.01-0.4, d is 0.05-0.45 e is 0.01 to 0.25 and f is 0.0-0.20, R is an acid dissociable group, R1 is H or C1-6 alkyl, R2 is property modifying groups which modifies properties such as adhesion or Tg [0004-0012]. R2 can include a hydroxy, carboxylic or a base sensitive moiety [0025]. Useful acid dissociable groups includes those disclosed in EP 1142928 and 20020090572.  The combination of these with a photoacid generator is found in examples 5 and 6, where the resist is coated baked at 100 degrees C for 60 
Iwasawa et al. EP 1142928 teaches acid labile groups including bicyclo[2.2.1]heptane t-butylcarboxylate bounded by III-I when n’ is 0 [0013,0023].  Acid labile groups include substituted methyl and substituted ethyl groups [0029].  The acid labile group can be of the formula –P-Q-Z (9), where P is a bond, methylene, alkyene, aromatic or alicyclic group, Q is –O- or –COO- and Z’ is a monovalent leaving group [0023]. See also 2-3, 2-12. Additives including acid generators is disclosed [0253-0260]. Additives are disclosed [0261-0277]. 
Fu et al. 20090123701 teaches repeating unit R(SiO(3-x)/2)0.05-0.20 , where R is a polyether group or an ester group  [0004-0010]. The silsesquioxane resins can be fully condensed or may be partially condensed and contain 6-38 mol% of Si-OH groups.
It would have been obvious to one skilled in the art to modify the silioxane having the formula of (HSiO3/2)0.3-0.7(RSiO3/2)0.2-0.5(HO SiO3/2)0.05-0.2(SiO4/2)0.01-0.1 taught in Hu et al. 20070281242 by using dimethylesters of  bicycle[2.2.1]heptane-5-carboxylic acid, in place of the t-butylesters of  bicycle[2.2.1]heptane-5-carboxylic acid, based upon the disclosed use of substituted ethyl groups as leaving groups at [0029] of Iwasawa et al. EP 1142928 and the direction to the acid labile groups of Iwasawa et al. EP 1142928 in Hu et al. 20070281242 and to combine these with photoacid and solvent as in examples 5 and 6 of Hu et al. and add other repeating unit known to be useful in silsesquioxane resins such as the repeating unit R(SiO(3-x)/2)0.05-0.20 using the polyether groups taught or bounded by the teachings of Fu et al. 20090123701 to improve the solubility of the baked composition in TMAH and/or the strippability in commercially available wet stripping solutions NE89 and CCI. 
3/2)0.3-0.7(RSiO3/2)0.2-0.5(HO SiO3/2)0.05-0.2(SiO4/2)0.01-0.1 taught in Hu et al. 20070281242 by using alkylenecarboxyl-t-butyl groups bounded by –P-Q-Z of Iwasawa et al. EP 1142928 based upon the direction to the acid labile groups of Iwasawa et al. EP 1142928 in Hu et al. 20070281242 and to combine these with photoacid and solvent as in examples 5 and 6 of Hu et al.  and add other repeating unit known to be useful in silsesquioxane resins such as the repeating unit R(SiO(3-x)/2)0.05-0.20 using the polyether groups taught or bounded by the teachings of Fu et al. 20090123701 to improve the solubility of the baked composition in TMAH and/or the strippability in commercially available wet stripping solutions NE89 and CCI.

The applicant argues that the ARCs of Bradford are not related to photoresist, but this ignores the use of these with photoresists within the lithographic arts as evidenced by the teachings at [0002-0004,0040] and claim 46. These are analogous on this basis as well as the obvious similarity in the titles.  The examiner has transposed these arguments onto the ARC layer of Fu et al. 20090123701 and holds the same position. 
The examiner makes of record and applies Fu et al. 20090123701 as this reference, which is assigned to Dow Corning Corporation and includes Peng-Fei FU as an inventor, shows the effect in the solubility of the cured/baked film in TMAH and PGMEA due to the PEO repeating unit in table 2.  Unfortunately, there is no resin without either the ester or PEO groups to acts as a reference in Fu et al. 20090123701, so while it appears that the benefit has to do with the solubility based upon the data in table 2, there is no specific discussion of it in Fu et al. 2009012370 as a benefit.    The examiner suggests that the applicant provide a declaration incorporating the data of table 2 along with the same data for a comparative/reference resin not including the PEO and provide a cogent argument providing reasons why the changes in the resin due to the presence of the PEO containing repeating unit would not be desirable in the photoresist of Hu et al. 20070281242.

Claims 1,2,4-10,15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. 20070281242 , in view of Iwasawa et al. EP 1142928, Fu et al. 20090123701 and Bradford et al. 20110003249.
Bradford et al. 20110003249 teaches repeating unit R1(SiO(3-x)/2(OR’)x , where R1 is a substituted phenyl group, a polyether group, an ester group, a mercaptogroup or a reactive/curable group and x can be 0,1,2, which is useful in amounts of 0 to 0.5 mole fraction  [0005]. Useful polyethers, esters and glycidyloxypropyl groups and formulae for these are exemplified at [0010]. 

It would have been obvious to one skilled in the art to modify the silioxane having the formula of (HSiO3/2)0.3-0.7(RSiO3/2)0.2-0.5(HO SiO3/2)0.05-0.2(SiO4/2)0.01-0.1 taught in Hu et al. 20070281242 by using dimethylesters of  bicycle[2.2.1]heptane-5-carboxylic acid, in place of the t-butylesters of  bicycle[2.2.1]heptane-5-carboxylic acid, based upon the disclosed use of substituted ethyl groups as leaving groups at [0029] of Iwasawa et al. EP 1142928 and the direction to the acid labile groups of Iwasawa et al. EP 1142928 in Hu et al. 20070281242 and to combine these with photoacid and solvent as in examples 5 and 6 of Hu et al. and add other repeating unit known to be useful in silsesquioxane resins such as the repeating unit R1(SiO(3 -x)/2(OR’)x , where R1 is a polyether group alone or with a reactive/curable group and x can be 0 which is useful in amounts of 0 to 0.5 mole fraction as disclosed at [0005] of Bradford et al. 
	Alternatively it, would have been obvious to modify the silioxane having the formula of (HSiO3/2)0.3-0.7(RSiO3/2)0.2-0.5(HO SiO3/2)0.05-0.2(SiO4/2)0.01-0.1 taught in Hu et al. 20070281242 by using alkylenecarboxyl-t-butyl groups bounded by –P-Q-Z of Iwasawa et al. EP 1142928 based upon the direction to the acid labile groups of Iwasawa et al. EP 1142928 in Hu et al. 20070281242 and to combine these with photoacid and solvent as in examples 5 and 6 of Hu et al.  and add other repeating unit known to be useful in silsesquioxane resins such as the repeating unit R1(SiO(3 -x)/2(OR’)x , where R1 is a polyether group alone or with a reactive/curable group and x can be 0 which is useful in amounts of 0 to 0.5 mole fraction as disclosed at [0005] of Bradford et al. 20110003249 using the polyethers with glycidyloxypropyl groups taught or bounded by the formulae at [0010] of Bradford et al. 20110003249 which would acts as crosslinking sites upon activation with the photoacid while the polyether groups are taught by Fu et al. 20090123701 to improve the solubility of the baked composition in TMAH and/or the strippability in commercially available wet stripping solutions NE89 and CCI.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  1,2,4-10,15-17 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/092463 (FU et al. 20190171106) in view of Fu et al. 20090123701. 
FU et al. 10990012 claims a silsesquinoxane resin of formula (I) 
[HSiO3/2]t1[Z-L-SiO3/2]t2[H(R1O)SiO2/2]d[(R1O)xSiO(4-x)/2]y[R2SiO3/2]t        (I)
where HSiO3/2 can be present as 0.4-0.9 mole fraction,  Z-L-SiO3/2 can be bicycle[2.2.1]heptane-5-yl-2-carboxylic acid, 1’,1’ dimethylester (see claim 4) as well as ether linkage containing moiety where L is a hydrocarbon groups and Z can be –OCH(R3b)2 or –OC(R3b)3 and present as 01.-0.6 mole fraction, [H(R1O)SiO2/2] can be present in 0-0.45 mole fraction, (R1O)xSiO where R1 can be H or alkyl and present in 0 to 0.25 mole fraction and R2SiO3/2, where R2 is hydroxyalkyl can be present as 0 to 0.15 mole fraction. Claims 11-13 are to the process of use as a photoresist including post exposure baking recited in claim 12.
	It would have been clear to one skilled in the art that the claimed compositions including the silsesquinoxane resins and solvents, photoacids or adhesion promotors (recited in claims 8 and 9) of FU et al. (16/092463) 20190171106 embraces compositions where the partial condensation of the silsesquinoxane leaves 6-38 mole% Si-OH as taught in Fu et al. 20090123701 at [0008]  and add other repeating unit known to be useful in silsesquioxane resins such as the repeating unit R(SiO(3-x)/2)0.05-0.20 using the polyether groups taught or bounded by the teachings of Fu et al. 20090123701 to improve the solubility of the baked composition in TMAH and/or the strippability in commercially available wet stripping solutions NE89 and CCI.

Claims  1,2,4-10,15-17 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/092463 (FU et al. 20190171106) in view of Fu et al. 20090123701 and Bradford et al. 20110003249. 
It would have been clear to one skilled in the art that the claimed compositions including the silsesquinoxane resins and solvents, photoacids or adhesion promotors (recited in claims 8 and 9) of FU et al. (16/092463) 20190171106 embraces compositions where the partial condensation of the silsesquinoxane leaves 6-38 mole% Si-OH as taught in Fu et al. 20090123701 at [0008]  and add other repeating unit known to be useful in silsesquioxane resins such as the repeating unit R1(SiO(3 -x)/2(OR’)x , where R1 is a polyether group alone or with a reactive/curable group and x can be 0 which is useful in amounts of 0 to 0.5 mole fraction as disclosed at [0005] of Bradford et al. 20110003249 using the polyethers with glycidyloxypropyl groups taught or bounded by the formulae at [0010] of Bradford et al. 20110003249 which would acts as crosslinking sites upon activation with the photoacid while the polyether groups are taught by Fu et al. 20090123701 to improve the solubility of the baked composition in TMAH and/or the strippability in commercially available wet stripping solutions NE89 and CCI. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737

/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 21, 2021